DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of two substantially parallel rods.  It is unclear at what measurement or term of degree applicant regards two rods are no longer substantially parallel as required of claim 1.
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of two generally spaced apart shells.  It is unclear at what measurement or term of degree applicant regards two shells are no longer generally spaced apart as required of claim 1.
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of generally opposite sides of the panel.  It is unclear at what measurement or term of degree applicant regards two sides are no longer generally opposite as required of claim 1.

Claim 2:
Claim 2 recites the limitation "the step" in line 1 bridging line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4:
The term "approximately" in claim 4 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of approximately three inches.  It is unclear at what measurement or term of degree applicant regards a thickness is no longer approximately three inches as required of claim 4.

Claim 6:
Claim 6 recites the limitation "the step" in line 1 bridging line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7:
Claim 7 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13:
Claim 13 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17:
Claim 17 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18:
Claim 18 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19:
Claim 19 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20:
Claim 20 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21:
Claim 21 recites the limitation "the step” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22:
Claim 22 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23:
Claim 23 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2005/0284088 A1) in view of Briggs et al. (US 2020/0398609 A1).

Claim 1:
Heath discloses a process for manufacturing a structural panel (abstract), comprising;
aligning a plurality of fillers (94) with a plurality of masonry reinforcement trusses (70) in an alternating sequence (figs. 1, 3-6 and 7-11, para [0029], [0086], [0092] and [0097]), wherein the masonry reinforcement trusses (70) comprise two substantially parallel rods (76) interconnected by a wire (72) bent around the rods (76) in a zigzag configuration (fig. 1, para [0030] and para [0083]) and
pressing the aligned trusses (70) and fillers (94) to form a panel core (92) (fig. 4, para [0089]); overlying wire mesh (104) over opposing side surfaces of the panel core (92) (fig. 5, para [0090]); and attaching the wire mesh (104) to the trusses (70) to hold the panel core (92) together (fig. 5, para [0090]) and applying thin shell (106) durable material (cementitious coating) to generally opposite sides of the panel core (92) (fig. 5, para [0089]).
Heath fails to disclose 3D printing two generally spaced apart and thin shells comprised of a durable material, the shells being attached to generally opposite sides of the panel.  Instead, Heath discloses pre-casting two generally spaced apart and thin shells (106) comprised of a durable material (cementitious), the shells (106) being attached to generally opposite sides of the panel (92) (fig. 5, para [0110]).
Briggs discloses surface panels for covering a building surface (abstract); comprising 3D printing cementitious structural panels (page 7, para [0081] and [0084]). Briggs further discloses cementitious structural panels may be thermoformed, rotational (page 7, para [0084]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the casting method of Heath for the 3D printing method of Briggs since it was known that casting and 3D printing are analogues for fabricating cementitious structural panels (Briggs, page 7, para [0084]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both Heath and Briggs teach methods of fabricating cementitious structural panels.

Claim 2:
Heath in view of Briggs renders obvious the method of claim 1, wherein the 3D printing step comprises the step of coating each side of the panel core with the durable material using 3D printing equipment (Heath, fig. 5, para [0089] and Briggs, para [0084]).

Claim 3:
Heath in view of Briggs renders obvious the method of claim 1, wherein the shells (Heath, 106) are comprised of cementitious material (Heath, para [0089] and Briggs, para [0081]).

Claim 4:
Heath in view of Briggs renders obvious the method of claim 1, wherein the shells are up to approximately three inches in thickness (Heath, para [0149]).

Claim 5
Heath in view of Briggs renders obvious the method of claim 4, wherein the shell on one side of the panel is thicker than the shell on the opposite side of the panel (Heath, para [0034]).

Claim 6:
Heath in view of Briggs renders obvious the method of claim 1, wherein the 3D printing step includes the step of varying of thickness (dissimilar thicknesses) of at least one of the shells (Heath, 106) (Heath para [0122] and [0172]).

Claim 7:
Heath in view of Briggs renders obvious the method of claim 1, including the step of imbedding a lathing member within the panel (Heath, para [0032]).

Claim 8:
Heath in view of Briggs renders obvious the method of claim 1, wherein the fillers are comprised of solid foamed material filler (Heath, para [0031]).

Claim 9: 
Heath in view of Briggs renders obvious the method of claim 1, wherein the fillers are comprised of stabilized organic material fillers (Heath, para [0031]).

Claim 10:
Heath in view of Briggs renders obvious the method of claim 1, wherein the fillers are comprised of wattles containing filler material (Heath, para [0031]).

Claim 11:
Heath in view of Briggs renders obvious the method of claim 1, wherein the fillers are comprised of a biomass (Heath, para [0031]).

Claim 12
Heath in view of Briggs renders obvious the method of claim 1, wherein the fillers are comprised of cloth (Heath, para [0031]).

Claim 13:
Heath in view of Briggs renders obvious the method of claim 1, including the step of combining a plurality of panels to form a structure (Heath, para [0036]).

Claim 14:
Heath in view of Briggs renders obvious the method of claim 1, wherein the zigzag configuration of the wires comprises approximately 30-degree bends (Heath, para [0030]).

Claim 15:
Heath in view of Briggs renders obvious the method of claim 1, wherein bailing wire is tied to the connection points of the wire mesh and trusses to hold the panel core together (Heath, para [0035]).

Claim 16:
Heath in view of Briggs renders obvious the method of claim 1, wherein upholstery clamps are clamped to the connection points of the wire mesh and trusses to hold the panel core together (Heath, para [0035]).

Claim 17:
Heath in view of Briggs renders obvious the method of claim 1, including the step of removing the fillers after applying the shells (Heath, para [0033]).

Claim 18:
Heath in view of Briggs renders obvious the method of claim 1, including the step of determining structural loads to be placed upon the structural panel (Heath, figs. 21-23, para [0026] and [0152]). 

Claim 19:
Heath in view of Briggs renders obvious the method of claim 18, wherein the determining step includes the steps of collecting load data and selecting physical characteristics of the panels (Heath, figs. 21-23 para [0027] and [0152]).

Claim 20:
Heath in view of Briggs renders obvious the method of claim 18, wherein the determining step includes the steps of determining longitudinal, shear and bending loads upon the structural panel (Heath, figs. 21-23, para [0027]).

Claim 21:
Heath in view of Briggs renders obvious the method of claim 18, including the step of sizing the components of the panel to meet the loads to be placed thereon (Heath, para [0028]).

Claim 22:
Heath in view of Briggs renders obvious the method of claim 18, including the step of selecting thickness of each shell to meet the structural loads to be placed thereon (Heath, para [0027]).

Claim 23:
Heath in view of Briggs renders obvious the method of claim 1, including the step of shaping each shell to center reinforcement in the shell (Heath, abstract, page 23, claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aston et al. (US 2021/0061495 A1) discloses a method of additively manufacturing a spacecraft panel.  Artzer (US 5,487,248) discloses a structural panel comprising a plurality of contiguous elongated filler members. 
Heath (US 6,718,712 B2) discloses a method of fabricating a structural panel.  Steffes et al. (US 2019/0301178 A1) discloses a method of 3D printing a structural panel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Lee A Holly/Primary Examiner, Art Unit 3726